TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00156-CR




Thomas James Clemens, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3040165, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due to be filed on July 12, 2005.  A portion of the record
was filed, but the remainder of the record has not been received and the responsible court reporter
did not respond to the Clerk’s notice that the record is overdue.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file that
portion of the reporter’s record for which he is responsible no later than September 30, 2005.  No
further extension of time will be granted.  See Tex. R. App. P. 37.3(a)(2).
It is ordered August 26, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish